EXHIBIT A

Case 4:19-cv-00693-BP Document 26-1 Filed 12/30/19 Page 1of5
Ivan Nugent _

 

From: Jag, Rachel <RachelJag@ago.mo.gov>
Sent: Thursday, November 14, 2019 3:44 PM
To: ivan Nugent; Tran, Claudia

Cc: Matula, Michael L.

Subject: RE: Follow-up [AGO-iManage.FiD1046112]

No objection from me — thanks again Ivan!

From: Ivan Nugent <INugent@krigelandkrigel.com>

Sent: Thursday, November 14, 2019 3:42 PM

To: Tran, Claudia <claudia.tran@ogletree.com>; Jag, Rachel <Rachel.Jag@ago.mo.gov>
Cc: Matula, Michael L. <michael.matula@ogletree.com>

Subject: Follow-up

Claudia and Rachel,

This email is to serve as confirmation that | have no objection to an extension of time for Defendants to respond to
Plaintiffs Petition.

Do Defendants have an objection to Plaintiff filing an Amended Petition?

ILN
Lv Krigel & Krigel .-

Law OPeICes

Ivan L. Nugent

Krigel & Krigel, P.C.

4520 Main Street, Suite 700
Kansas City, Missouri 64111
Direct: 816.285.6007

Fax: 816.756.1999

inugent@krigelandkrigel.com

The Missouri Bar Disciplinary Counsel requires all Missouri lawyers to notify all recipients of e-mail that (1) e-mail communication is not a secure method of
communication, (2) any e-mail that is sent to you or by you may be copied and held by various computers it passes through as it goes from me to you, or vice
versa, (3) persons not participating in our communication may intercept our communications by improperly accessing your computer or my computer or even
some computer unconnected to either of us which the e-mail passed through. | am communicating to you via e-mail because you have consented to receive
communications via this medium. If you change your mind and want future communications to be sent in a different fashion, please let me know AT ONCE.
IRS CIRCULAR 230 DISCLOSURE: To ensure compliance with requirements imposed by the IRS, we inform you that any U.S. federal tax advice contained in this
communication (including any attachments) is not intended or written to be used, and cannot be used, for the purpose of (i) avoiding penalties under the
internal Revenue Code or (ii) promoting, marketing, or recommending to another party any transaction or matter addressed herein.

Rachel Jag | Assistant Attorney General
Missouri Attorney General’s Office

615 E. 13th St, Suite 401

Kansas City, MO 64106

(816) 889-5012

Rachel Jag@ago.mo.gov

This email message, including the attachments, is from the Missouri Attorney General’s Office. It is for the sole

1
Case 4:19-cv-00693-BP Document 26-1 Filed 12/30/19 Page 2 of 5
use of the intended recipient(s) and may contain confidential and privileged information, including that covered
by § 32.057, RSMo. Any unauthorized review, use, disclosure or distribution is prohibited. If you are not the
intended recipient, please contact the sender by reply email and destroy all copies of the original message.
Thank you.

2
Case 4:19-cv-00693-BP Document 26-1 Filed 12/30/19 Page 3 of 5
Ivan Nugent
_—SSSS===

From: Tran, Claudia <claudia.tran@ogletree.com>
Sent: Thursday, November 14, 2019 3:48 PM

To: Jag, Rachel

Cec: Ivan Nugent; Matula, Michael L.

Subject: Re: Follow-up [AGO-iManage.FID1046112]
Hi Ivan,

Thanks for the confirmation. We also don’t have an objection.

Thanks,

Claudia

Sent from my iPhone

On Nov 14, 2019, at 3:44 PM, Jag, Rachel <RachelJag@ago.mo.gov> wrote:

No objection from me — thanks again ivan!

From: Ivan Nugent <!Nugent@krigelandkrigel.com>

Sent: Thursday, November 14, 2019 3:42 PM

To: Tran, Claudia <claudia.tran@ogletree.com>; Jag, Rachel <RachelJag@ago.mo.gov>
Ce: Matula, Michael L. <michael.matula@ogletree.com>

Subject: Follow-up

Claudia and Rachel,

This email is to serve as confirmation that | have no objection to an extension of time for Defendants to
respond to Plaintiff’s Petition.

Do Defendants have an objection to Plaintiff filing an Amended Petition?

ILN
<image001.png>

Ivan L. Nugent

Krigel & Krigel, P.C.

4520 Main Street, Suite 700
Kansas City, Missouri 64111
Direct: 816.285.6007

Fax: 816.756.1999

inugent@krigelandkrigel.com

The Missouri Bar Disciplinary Counsel requires all Missouri lawyers to notify all recipients of e-mail that (1) e-mail communication is not
a secure method of communication, (2) any e-mail that is sent to you or by you may be copied and held by various computers it passes
through as it goes from me to you, or vice versa, (3) persons not participating in our communication may intercept our communications
by improperly accessing your computer or my computer or even some computer unconnected to either of us which the e-mail passed

1
Case 4:19-cv-00693-BP Document 26-1 Filed 12/30/19 Page 4of5
through. | am communicating to you via e-mail because you have consented to receive communications via this medium. If you change
your mind and want future communications to be sent in a different fashion, please let me know AT ONCE.

IRS CIRCULAR 230 DISCLOSURE: To ensure compliance with requirements imposed by the IRS, we inform you that any U.S. federal tax
advice contained in this communication (including any attachments) is not intended or written to be used, and cannot be used, for the
purpose of (i) avoiding penalties under the Internal Revenue Code or (ii) promoting, marketing, or recommending to another party any
transaction or matter addressed herein.

Rachel Jag | Assistant Attorney General
Missouri Attorney General’s Office

615 E. 13th St, Suite 401

Kansas City, MO 64106

(816) 889-5012
Rachel.Jag@ago.mo.gov

This email message, including the attachments, is from the Missouri Attorney General’s Office.
It is for the sole use of the intended recipient(s) and may contain confidential and privileged
information, including that covered by § 32.057, RSMo. Any unauthorized review, use,
disclosure or distribution is prohibited. If you are not the intended recipient, please contact the
sender by reply email and destroy all copies of the original message. Thank you.

This transmission is intended only for the proper recipient(s). it is confidential and may contain attorney-client privileged information. If you are not the proper
recipient, please notify the sender immediately and delete this message. Any unauthorized review, copying, or use of this message is prohibited.

Z
Case 4:19-cv-00693-BP Document 26-1 Filed 12/30/19 Page5of5
